ORDER
PER CURIAM.
Corey Love, Defendant, appeals from the judgment convicting him of second degree trafficking after a jury trial. The court sentenced him to eighteen years in the Missouri Department of Corrections pursuant to the jury’s recommendation. Defendant alleges error in the State’s closing argument, claiming the State injected various matters inappropriate for the jurors’ consideration.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would serve no jurisprudential purpose. We have, however, prepared a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).